ALD-210                                                            NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 10-1592


                              FRANK CECIL CANNON,
                                              Appellant

                                             v.

                    MARY SABOL, Warden of York County Prison




                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                              (D.C. Civil No. 09-cv-1945)
                       District Judge: Honorable Malcolm Muir


        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   May 26, 2010

               Before: SLOVITER, AMBRO and SMITH, Circuit Judges

                            (Opinion filed        June 7, 2010 )


                                       OPINION


PER CURIAM

      Frank Cannon appeals the District Court’s order denying his petition for habeas

corpus. For the reasons below, we will affirm.
       The procedural history of this case and the details of Cannon’s claims are well

known to the parties and need not be discussed at length. Briefly, Cannon filed a petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. He argued that when he was

admitted into the county prison, an intake counselor wrote down that Cannon was a pagan

and not a Hebrew Israelite. He contended that he was not allowed to participate in

Hebrew activities, which denied his rights under the First Amendment. He requested that

the District Court grant the writ and enjoin respondents from violating his rights. The

District Court denied the petition without prejudice to Cannon presenting his claims in a

properly filed civil rights complaint. Cannon filed a timely notice of appeal, and we have

jurisdiction under 28 U.S.C. § 1291.

       We agree with the District Court that Cannon’s claims concerning his participation

in religious activities at the prison do not lie at the “core of habeas” and, therefore, are not

cognizable in a § 2241 petition. See Leamer v. Fauver, 288 F.3d 532, 542-44 (3d Cir.

2002). None of his claims challenges the fact or length of his sentence or confinement.

See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by

the District Court, we will summarily affirm the District Court’s order. See Third Circuit

I.O.P. 10.6.




                                               2